DETAILED ACTION
	The amendment to the specification filed August 2, 2021 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: a person of ordinary skill in the art would not modify element 48 of US 4204376 to become a living hinge since doing so would destroy the functionality and intended use of the device 20. In other words, the examiner has interpreted a living hinge to be a thin flexible hinge made from the same material as two rigid pieces that said hinge connects and in this case, a person of ordinary skill in the art would not modify element 48 so that element 48 is of the same material as elements 24 and 36. Such a modification would destroy the functionality and intended use of the device 20.
Similarly, modifying the carrier portion 280,240 of US 2016/0230447 to include a living hinge would destroy the functionality and intended use of the device 220.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MARCUS MENEZES/Primary Examiner, Art Unit 3634